Order entered May 10, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00188-CV

            BAYLOR UNIVERSITY MEDICAL CENTER, ET AL, Appellants

                                              V.

                                SARAH LAWTON, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-09816

                                          ORDER
       We GRANT the May 6, 2013 motion to substitute counsel filed by Aaron von Flatern

and the law firm of Ehlinger & Deaderick, counsel for appellee. We DIRECT the Clerk of this

Court to substitute Rebecca Raper Mower of the law firm of Shannon, Gracey, Ratliff & Miller,

L.L.P. and Brett A. Burlison of The Barry Law Group as counsel for appellee in the place of

Aaron von Flatern and the law firm of Ehlinger & Deaderick.

       Appellee’s brief is due on or before May 28, 2013.




                                                     /s/    DAVID LEWIS
                                                            JUSTICE